DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 2/13/2017.
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are now 1-17.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, the terminology “Parallel Lines which pivot between…“ is indefinite because it is not clear what applicant is claiming or what limitations are encompassed by the claim.  Specifically, it is not clear what structure is being referred to.  Appropriate correction is required.
Base claim 1 is directed to a swaddle garment apparatus and dependent claim 2 further defines additional structure of the swaddle garment invention.  However, claim 3 cites a method of claim 1 and proceeds with method steps, e.g. the terminology “The method of claim 1, further comprising the step of…“ is indefinite because it is not clear what applicant is claiming or what limitations are encompassed by the claim.  Specifically, it is not clear if applicant intends the invention to be an apparatus or method and/or if claim 3 (and other claims directed to method steps) are merely functions for which the apparatus is used.  Further support of this indefiniteness occurs with claims 3-4, 12-17 claiming method steps wherein claims 1-2, 5-11 appear to be directed to an apparatus.  Appropriate correction is required.
Claims dependent upon the claims rejected above are rejected for the above reasons as they do not remedy the deficiency.
Examiner notes the above listing of 35 U.S.C. § 112 rejections are not conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112, 2nd paragraph so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
					

Specification
The disclosure is objected to because of the following informalities: several paragraphs throughout the Specification include sentences that do not end in a period or end with multiple periods.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0284362 to Halverstadt et al., (hereinafter Halverstadt).  Insofar as the claimed invention is understood:
Regarding claim 1, Halverstadt discloses a swaddle (1, fig. 1) having means for safely supporting an infant in an upright position in skin-to-skin contact with a wearer allowing the wearer to breastfeed and have hands-free movement, comprising: means for connect the back of wrap to ties (multi-flex fabric sections 46, 50, portions 5, 4) providing a combination of simple and complex arches (see fig. 1); and means for covers the infant body and secures the infant in skin-to-skin contact between the infant and the mother/wearer, (i.e. securely connected, fig. 9A and PAR 0034); and wherein said means to connect the back of wrap to the ties comprises a breathable, flexible, fabric, stretch (PAR 0102) with spring back retention, stretch seam center-section of tie. 
may be knitted as one piece or joined in the center front and the center back by stretch seams to become a Circular Arched Body when worn by wearer covers wearer’s torso and conforming to wearer’s natural arches to give vertical and horizontal support for the infant’s torso and prevent the infant from sliding down into the swaddle (figs. 1-5 show the two sections 46, 50, joined at a center to form a circular arched body for supporting a child within the swaddle); horizontal 3 Point Hinged Convex Arched upper and lower front; horizontal 3 Point Hinged Concave Arched upper and lower back; vertical Convex Arched long front; vertical straight short back (the sections 46, 50, are each attached at their respective bases functioning as a hinged connection wherein the top and bottom edges form convex and concave lines, respectively); and the sections are connected so as to provide the movement needed.
With regard to claims 3-4, 12-17, and as noted above, the invention is directed towards a swaddle garment apparatus and method claims depending from the apparatus claims are construed as possible uses of the claimed invention.  The child carrier of Halverstadt is capable of performing the functional uses.
With regard to claims 5-11, wherein the child carrier of Halverstadt provides flexible support for the infant’s head and neck of the upper side; and also gives flexible support to legs and feet (fig. 1); and wherein the sections form an accordion fold (fig. 1); and wherein the wrapped/folded sections are formed of flexible, breathable fabric (PAR 0102) and are joined together to support a child held therein (as shown in figs. 1-5).
Response to Arguments
No arguments with respect to the originally filed clams 1-7 have been filed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 8 a.m. to 4 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

4/14/2021